                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

TIHO MARINAC,

               Plaintiff,
                                                         Civ. No. 2:14-7606 (WJM)
        v.                                                       OPINION

MONDELEZ INT’L, INC.,

               Defendant.

WILLIAM J. MARTINI, U.S.D.J.
       This matter comes before the Court on Defendant Mondelez International Inc.’s
(“Mondelez”) appeal of Magistrate Judge Mark Falk’s January 29 Opinion and Order
granting Plaintiff Tiho Marinac (“Marinac”) leave to file a second amended complaint.
ECF No. 107. The Court decides the matter on the papers without need for oral argument.
L. Civ. R. 78.1(b). For the reasons set forth below, the Magistrate’s decision is
AFFIRMED.
   I.        BACKGROUND
      The underlying facts and procedural history of this matter were laid out in the
Magistrate’s Opinion, familiarity with which is assumed. ECF No. 102 (“Opinion”).
       As relevant here, Marinac alleges Mondelez discharged him on the basis of age, in
violation of the New Jersey Law Against Discrimination (“NJLAD”). On July 16, 2015,
the Magistrate issued a scheduling order setting October 30, 2015, as the deadline to
amend pleadings and add new parties. ECF No. 12. That deadline expired without action
from Marinac. Over three years later, he sought leave to file a second amended
complaint. ECF No. 70. Specifically, Marinac intended to: (1) add Mondelez
International Holdings, LLC and Mondelez Global LLC as defendants; (2) add age
discrimination claims under both New York State Human Rights Law (“NYSHRL”) and
New York City Human Rights Law (“NYCHRL”); and (3) amplify the allegations to
include pertinent facts learned through discovery. The Magistrate granted Marinac’s
motion to amend the complaint. Mondelez now appeals, claiming the Magistrate’s
decision was contrary to law and should be reversed. Def.’s Br. 7–27, ECF No. 107-1.
      Mondelez contends the Magistrate applied the wrong legal standard and should
have analyzed whether Marinac made the requisite “good cause” showing under Rule 16
because he sought leave to amend after the scheduling order’s filing deadline. Id. at 8–13.
And even if Rule 15 was the correct standard, Mondelez argues Marinac’s motion should
have been denied. Id. at 13–27.


                                            1
   II.    LEGAL STANDARD
       Motions to amend a complaint are considered nondispositive. See Cont’l Cas. Co.
v. Dominick D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998). A district court reviewing
a magistrate’s resolution of nondispositive matters “must consider timely objections and
modify or set aside any part of the order that is clearly erroneous or contrary to law.” Fed.
R. Civ. P. 72(a).
       A finding is clearly erroneous only if the court reviewing “the entire evidence is
left with the definite and firm conviction that a mistake has been committed.” United
States v. United States Gypsum Co., 333 U.S. 364, 395 (1948). A ruling is contrary to law
if the magistrate misapplied or misinterpreted applicable law. Gunter v. Ridgewood
Energy Corp., 32 F. Supp. 2d 162, 164 (D.N.J. 1998). The Court reviews findings of fact
for clear error and legal conclusions de novo. Haines v. Liggett Grp. Inc., 975 F.2d 81, 91
(3d Cir. 1992).
   III.   DISCUSSION
       The Court has reviewed the Opinion, considered the parties’ arguments, and finds
no errors of fact or law.
      The Magistrate identified two standards in reviewing motions to amend pleadings.
When presented with a motion to amend the complaint after a responsive pleading has
been served, “[t]he court should freely give leave when justice so requires.” Fed. R. Civ.
P. 15(a)(2). Thus, absent undue delay, bad faith, dilatory motive on the part of the
moving party, undue prejudice to the non-moving party, or futility, leave to amend
“should, as the rules require, by ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182
(1962). But when seeking leave to amend past a court’s scheduling order deadline, the
movant must show “good cause” for the untimely motion before a court considers
amendments under Rule 15(a). Fed. R. Civ. P. 16(b)(4) (providing that a scheduling order
“may be modified only for good cause and with the judge’s consent”).
       “The Third Circuit has made clear that there is to be a ‘liberal use of Rule 15 to
amend complaints so as to state additional causes of action.”’ Leased Optical Dep’ts-
Montgomery Ward, Inc. v. Opti-Center, Inc., 120 F.R.D. 476, 479 (D.N.J. 1988) (quoting
Boileau v. Bethlehem Steel Corp., 730 F.2d 929, 938 (3d Cir. 1984) (per curiam)). This
policy “ensures that a particular claim will be decided on the merits rather than on
technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990); see also W.
Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir.
2013) (“[A]llowing amendments to correct errors in the pleadings clearly is desirable and
furthers one of the basic objectives of the federal rules—the determination of cases on
their merits.”). In age discrimination cases like here, courts have found the same federal
framework governs NJLAD, NYSHRL, and NYCHRL claims. See Skoorka v. Kean
Univ., Civ. No. 16-3842, 2018 WL 3122331, at *14 n.8 (D.N.J. June 26, 2018); Devlin v.
Transp. Commc’ns Int’l Union, Nos. 95 Civ. 0742, 95 Civ. 10838, 2002 WL 413919, at
*10 (S.D.N.Y. Mar. 14, 2002) (citations omitted).
      Here, despite multiple re-scheduled conferences, ECF Nos. 13, 16, 19, 21, 25–27,
32–35, 38; eight settlement conferences with the court, ECF Nos. 21(a), 23(a), 27(a),
                                             2
35(a), 36(a), 51(a), 52(a), 69(a); a 90-day litigation stay during referral to mediation, ECF
No. 29; and multiple changes in counsel, including two motions to withdraw by counsel
for Plaintiff, ECF Nos. 39, 54, the parties remain embroiled in the early stages of
discovery, see Op. at 5. No doubt, “this case never really got started.” Id. Under such
circumstances, the Third Circuit has sanctioned the use of the more liberal Rule 15
standard. Mullin v. Balicki, 875 F.3d 140, 149–55 (3d Cir. 2017) (finding amendment
possible under Rule 15 when plaintiff sought leave to amend outside a scheduling order
deadline); Boileau, 730 F.2d at 938–39 (finding, in the absence of undue prejudice to the
defendant, the court erred in denying the plaintiff leave to amend under Rule 15 ten years
after the complaint was filed); Heyl & Patterson Int’l, Inc. v. F.D. Rich Hous. of V.I.,
Inc., 663 F.2d 419, 425–27 (3d Cir. 1981) (finding no abuse of discretion in allowing
amendment under Rule 15 when trial had already begun, “[s]ince the trial judge did not
find that the Government’s action rose to the level of deliberate deception or flagrant
abuse and there was no prejudice proven,” and also noting that “rigid adherence to
formalities and technicalities must give way before the policies underlying Rule 15.”).
Accordingly, the Court finds no reason to disturb the Magistrate’s application of Rule 15.
         The Magistrate’s analysis makes sense here because this “case is not nearly over;
in some ways it’s just getting moving.” Op. at 7. “There will be additional discovery
needed, irrespective of amendment.” Id. Mondelez suffers minimal, if any, prejudice if
Marinac added as parties its two corporate affiliates. The newly added parties share the
same name, officers, and company headquarters as Mondelez and employ relevant
witnesses who Marinac may seek to depose. See Walters v. Johnson & Johnson, Civ. No.
11-6545, 2014 WL 886879, at *9 (D.N.J. Mar. 5, 2014) (imputing knowledge and notice
of plaintiff’s claim to an indirect subsidiary when the defendant should have known that
plaintiff mistakenly named the parent corporation). Further, adding the NYSHRL and
NYCHRL age discrimination claims to the already pending NJLAD age discrimination
claim does not compel Mondelez to expend significant, additional resources defending
against either or both of the New York claims. This is because the NYSHRL, NYCHRL,
and NJLAD claims turn on the same federal framework. See Mirabella v. Oasis Foods
Co., Civ. No. 12-6218, 2014 WL 7272955, at *5 (D.N.J. Dec. 16, 2014) (citing Huber v.
Taylor, 469 F.3d 67, 74 (3d Cir. 2006)); Skoorka, 2018 WL 3122331, at *14 n.8. Finally,
no final pretrial conference or trial date has even been scheduled. “Thus, any delay has
little to no effect on the timing of resolution of this matter.” Op. at 7.
       In light of this case’s procedural posture and Mondelez’s failure to show undue
prejudice, the Court sees no reason to upset the Magistrate’s decision allowing Marinac
to amend his complaint.
   IV.    CONCLUSION
      Based on the foregoing, the Magistrate’s Opinion granting Marinac leave to file a
second amended complaint is AFFIRMED.


                                                    /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.

                                             3
